Mr. Justice Teller
delivered the opinion of the court.
Plaintiff in error was defendant in a suit by defendant in error to cancel a tax deed as a cloud upon title to land alleged to be owned by Munson. Judgment was entered establishing ownership in Munson, and prohibiting the defendant from claiming any right or interest in the *181land under said tax deed. Subsequent to the judgment, defendant entered upon the land and proceeded to plow it.
Having been ruled to show cause why he should not be held guilty of contempt, he set up, in his return to the rule, a tax deed other than that ordered canceled; also the tax deed which had been canceled, and plead various statutes of limitation as a ground for his claim of ownership. He further plead that so much of the judgment as prohibited him from claiming an interest in the land was void because not properly within the issues made by the case.
The court found the respondent guilty of a technical violation of the injunction, and imposed a nominal fine. The correctness of that judgment is before us for review.
Plaintiff in error contends that the court erred in granting an injunction, it not being, as he asserts, within the issues in the case, and that the order being void, its violation does not constitute a contempt of court. We cannot agree with counsel that the order is void.
It has been many times held that in reviewing proceedings charging constructive contempt, the only question to be determined is that of jurisdiction, and that mere error of the court, within its jurisdiction, is not reviewable. Zobel v. The People, 49 Colo. 142, 111 Pac. 846.
In the instant case there is no question that the court had jurisdiction both of the subject matter and the parties. If error was committed in the granting of the injunction, that fact did not render the order void. The respondent therefore violated the order at his peril, and being called to account therefor cannot defend upon the ground that the order was issued erroneously.
The judgment was therefore correct and is affirmed.
Mr. Justice Whitford, sitting for Mr. Chief Justice Scott, and Mr. Justice Allen concur.